Case 2:20-cv-00690-WSS Document 25 Filed 10/26/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CLAIRE HICKEY, AKIRA
KIRKPATRICK, VALERI NATOLI,
CANDACE GRAHAM, CARLY SWARTZ
and NICHOLAS BOWES on behalf of
themselves and all others similarly situated,

Plaintiffs, Case No. 2:20-cv-690-WSS

Vv.

UNIVERSITY OF PITTSBURGH, ELECTRONICALLY FILED

SSS“ aS aS

Defendant.

DEFENDANT UNIVERSITY OF PITTSBURGH’S
MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

Defendant University of Pittsburgh (the “University”) by and through its undersigned
counsel, Reed Smith LLP, respectfully submits this Motion to Dismiss Plaintiffs’ First Amended
Complaint [ECF No. 13] in its entirety pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure. The grounds for this Motion are set forth in the University’s Memorandum of Law that
is filed contemporaneously herewith and incorporated by reference as if set forth fully herein. A

Proposed Order is attached.

Dated: October 26, 2020 Respectfully submitted,

/s/ Jeffrey M. Weimer

Thomas L. Allen

PA LD. No. 33243
tallen@reedsmith.com
Jeffrey M. Weimer

PA I.D. No. 208409
jweimer@reedsmith.com
Tia M. McClenney

PA L.D. No. 326547
Case 2:20-cv-00690-WSS Document 25 Filed 10/26/20 Page 2 of 4

tmceclenney@reedsmith.com

REED SMITH LLP

225 Fifth Avenue, Suite 1200
Pittsburgh, Pennsylvania 15222
(412) 288-3131 office

(412) 288-3063 fax

Counsel for Defendant
University of Pittsburgh
Case 2:20-cv-00690-WSS Document 25 Filed 10/26/20 Page 3 of 4

CERTIFICATE OF GOOD FAITH MEET AND CONFER

The undersigned counsel certifies that, in accordance with Paragraph II.B.1 of this Court’s
Chamber Rules, counsel for Defendant made good faith efforts to meet and confer, via telephone
and email, with Plaintiffs’ counsel to determine whether the pleading deficiencies identified in
Defendant’s Motion to Dismiss could be cured by amendment. This Motion is being filed

following Plaintiffs’ confirmation that they are not amending the First Amended Complaint based

on the identified deficiencies.

Dated: October 26, 2020

/s/ Jeffrey M. Weimer

Jeffrey M. Weimer
Counsel for Defendant University of
Pittsburgh
Case 2:20-cv-00690-WSS Document 25 Filed 10/26/20 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on October 26, 2020, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to counsel or

parties of record electronically by CM/ECF.

/s/ Jeffrey M. Weimer
Jeffrey M. Weimer

Counsel for Defendant University of
Pittsburgh
